DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kishimoto et al. (US 2018/0149750).
As per claim 1, Kishimoto et al., hereinafter Kishimoto, discloses a three-dimensional distance measurement device that outputs a position of a subject as a distance image, comprising:  
5a light emitting unit that irradiates the subject with light (Figure 1, item 1); 
a light receiving unit that detects reflected light from the subject (Figure 1, item 2); 
a distance calculation unit that calculates a three-10dimensional distance to the subject on the basis of a transmission time of the reflected light detected by the light receiving unit (Figure 1, item 3); 
an image processing unit that generates a two-dimensional distance image of the subject on the basis of a distance data 15calculated by the distance calculation unit (Figure 1, item 2 the solid-state imager); and 
a distance mode selection processing unit that selects a predetermined distance mode from a plurality of distance modes having different measurable distance ranges and sets a driving condition of the light emitting unit (Figure1, item 4; [0009] where the drive controller cyclically outputs signals to calculate a first distance value and a second distance value), 
20wherein the distance mode selection processing unit acquires three-dimensional distance data from a first distance mode in a first frame and acquires three-dimensional distance data from a second distance mode in a second frame ([0009] where the drive controller cyclically outputs signals to calculate a first distance value in first mode and a second distance value in second mode), and 
wherein the image processing unit generates three-25dimensional distance data of a frame to be output by combining24 the three-dimensional distance data acquired in the first frame and the three-dimensional distance data acquired in the second frame ([0009] where the distance is based on the first distance value and the second distance value).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2018/0149750) as applied to claim 1 above, and further in view of Matsuo et al. (WO 2016075885).
5As per claim 2, Kishimoto demonstrated all the elements as disclosed in claim 1, and Kishimoto further discloses wherein a limit distance on a long distance side of a measurable distance range in the first distance mode is smaller than a limit distance on a long distance side of a measurable 10distance range in the second distance mode (since short distance mode is inherently smaller than the long distance mode). It is noted Kishimoto does not explicitly teach 
wherein all or a portion of the measurable distance range in the first distance mode and a portion of the measurable distance range in the second distance mode are the same distance. However, this is known in the art as taught by Matsuo et al., hereinafter Matsuo. Matsuo discloses a distance measuring device in which a portion of the first distance measurable distance range and a portion of the second distance measurable distance range are the same (Figure 2, D(1) and D(2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Matsuo into Kishimoto because Kishimoto discloses a method of ranging and Matsuo further disclose the first ranging distance and the second ranging distance could overlap for the purpose of suppressing omission.
15As per claim 3, Kishimoto and Matsuo demonstrated all the elements as discloses in claim 2, and Kishimoto further discloses wherein the three-dimensional distance data of the frame to be output is obtained by selecting the three-dimensional distance data of the first frame in the measurable distance range in the first distance mode and 20selecting the three-dimensional distance data of the second frame in the measurable distance range only in the second distance mode ([0009] where the distance is based on the first distance value and the second distance value).  
Allowable Subject Matter
Claims 4-7 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        July 28, 2022